Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 9-12, 14, 17-18, 51, 64, and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more pigments" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 9-11, 14, 17-18, 45, 47-54, 59-63, and 66-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roding et al. (US Patent Application 2006/0060317 A1, published 23 Mar. 2006, hereinafter Roding) in view of Lee (“Latex applications in paper coating,” in Asua (ed), Polymeric Dispersions: Principles and Applications, Springer Science+Business Media Dordrecht, pp. 497-513, published 1997, hereinafter Lee) and further in view of Kolthoff and Harris (“Mercaptans as promoters and modifiers in emulsion copolymerization of butadiene and styrene using potassium persulfate as catalyst.  I. Mercaptans as promoters,” J.Poly.Sci., Vol. 2, pp. 41-48, published 1947, hereinafter Kolthoff) as evidenced provided by Pang and Blackley. 
Regarding claims 1, 3, 9, 14, 45, 47-54, and 59-63, Roding discloses a paperboard material comprising a paper or paperboard substrate, a basecoat layer on at least one 
Here the basecoat is considered "adjacent" to the substrate, as it is on at least one surface of the substrate, and the topcoat is considered "adjacent" to the basecoat, as it is on a surface of the basecoat.
Roding discloses that the preferred polymeric binders are carboxylated SBR latexes, polyvinyl alcohol, polyvinyl acetate, styrene/acrylonitrile copolymer, styrene/butadiene copolymer, styrene/acrylate copolymer, and vinyl acetate polymers and copolymers" (paragraph 0019).  Roding teaches that the binder latex particles having a sufficient particle size also provide an initial bulking when included with inorganic or organic bulking pigments, and the latex particle size should be from about 100 to about 300 nm for paper coating applications (paragraph 0020).  Roding teaches his basecoat comprises calcium carbonate (paragraph 0020).
Roding teaches that the coat weight of the basecoat can vary widely and are generally applied to paper substrates in an amount from about 4 to about 20 g/m2 (paragraph 0022).
Roding teaching exemplary examples with basecoats comprising Acronal S-866 binder (styrene/acrylic/acrylonitrile) and Acronal S-728 binder (styrene/acrylic) (Tables 1 
Roding teaches exemplary examples in which Acronal S-866 is present in an amount of 14 parts in basecoats 6 and 7 as well as 15 parts in topcoat 2 and 14.5 parts in topcoat 3 (Table 1).  The only other polymers present in Roding’ exemplary examples are dispersants and viscosity modifiers.  The amount of copolymer present in the coatings may be calculated:
Basecoat 6: 14 parts Acronal S-866/(14 parts Acronal S-866 + 0.09 parts dispersant+0.43 parts viscosity modifier)= [14 parts Acronal S-866/14.52 total parts polymer]*100 = 96% by weight Acronal S-866 of the total polymer content.  
Pang et al. (US Patent Application 2018/0245291 A1, published 30 Aug. 2018, hereinafter Pang) discloses that Acronal S 866 and S 728 binders have Tg values of 39⁰C and 23⁰C, respectively (Table 1).
Roding does not disclose the glass transition temperature of his styrene-butadiene latex and does not disclose the use of a mercapto-containing molecular weight regulator.
Blackley (“Chapter 5: Butadiene polymers and copolymers,” in Synthetic Rubbers: Their Chemistry and Technology, Applied Science Publishers, pp. 93-163, published 1983, hereinafter Blackley) discloses that the homopolymer of styrene has a glass transition temperature of 90⁰C; polybutadiene polymerized via free-radical polymerization has a glass transition temperature of -90⁰; and random copolymers of styrene and butadiene have glass transition temperatures intermediate between these values (page 101, last paragraph-page 102, first paragraph and Figure 5.7, shown below).


    PNG
    media_image1.png
    806
    925
    media_image1.png
    Greyscale

Lee teaches that various properties of coated paper depend on the styrene-butadiene latex composition, and this composition alters the glass transition temperature of the latex polymer and multiple properties of the resulting coated paper (page 505, 6.3 Paper coating properties vs. S/B latex composition section, 1st paragraph-page 506, 1st paragraph and Figure 12, shown below).


    PNG
    media_image2.png
    694
    1176
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to select a styrene-butadiene composition for the binder polymer, which determines the binder polymer’s glass transition temperature, based on the desired composition-coated paper properties, utilizing the property-composition relationships taught by Lee for the polymeric binder taught by Roding.  Lee teaches that varying the composition allows one to control several coating paper properties, such as gloss, wet rub, and varnish hold out (page 506, Figure 12).
Therefore, one of ordinary skill would arrive at a glass transition temperature including the claimed values in the development of a formulation for a given application.
Kolthoff teaches small amounts of high-molecular mercaptans and persulfate promote the emulsion polymerization reaction of butadiene and styrene (Abstract).  Kolthoff teaches that the promotion effect is at a maximum for tertiary dodecyl mercaptans (Abstract).  Kolthoff teaches that the concentration of the mercaptans st paragraph - page 45, 1st paragraph). 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate tertiary dodecyl mercaptans and persulfate as taught by Kolthoff in the emulsion polymerization of the styrene-butadiene copolymer of Roding in view of Lee.  Kolthoff teaches small amounts of high-molecular mercaptans promotes the emulsion polymerization reaction of butadiene and styrene (Abstract).  Kolthoff teaches that after a polymerization time of 12 hours, the polymer conversion was 78% in the presence of a mercaptan and persulfate, whereas no polymer conversion occurred after 12 hours without these additives (Table II).
Regarding claims 4, 17-18, and 66-69, Roding in view of Lee and further in view of Kolthoff teaches the elements of claims 1, 45, 50, and 63, and Roding teaches the basecoat (first layer) includes one or more polymeric binders, and binders conventionally used in coated papers include styrene-butadiene rubber latex and styrene acrylate (paragraph 0019).  Further, Roding teaches that his topcoat (second layer) comprises one or more inorganic pigments dispersed in one or more polymeric binders; the binders are those typically used in coatings of coated paper (paragraph 0023).  As just noted, Roding teaches that styrene-butadiene rubber latex and styrene acrylate are binders conventionally used in coated papers (paragraph 0019).
Regarding claim 10, Roding in view of Lee and further in view of Kolthoff teaches 
Regarding claim 11, Roding in view of Lee and further in view of Kolthoff teaches the elements of claim 1, and Roding teaches seven exemplary examples with solid contents ranging from 46.0 to 68.5 wt.% solids (Table 1).

Claims 12 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roding et al. (US Patent Application 2006/0060317 A1, published 23 Mar. 2006, hereinafter Roding) in view of Lee (“Latex applications in paper coating,” in Asua (ed), Polymeric Dispersions: Principles and Applications, Springer Science+Business Media Dordrecht, pp. 497-513, published 1997, hereinafter Lee) and further in view of Kolthoff and Harris (“Mercaptans as promoters and modifiers in emulsion copolymerization of butadiene and styrene using potassium persulfate as catalyst.  I. Mercaptans as promoters,” J.Poly.Sci., Vol. 2, pp. 41-48, published 1947, hereinafter Kolthoff) and further in view of Nguyen (US Patent 5,302,244, published 12 Apr. 1994, hereinafter Nguyen). 
Regarding claims 12 and 46, Roding in view of Lee and further in view of Kolthoff teaches the elements of claims 1 and 45.
Roding in view of Lee and further in view of Kolthoff does not disclose the TAPP brightness of his substrate nor that of his coated board.
Nguyen teaching a process for recycling waste cellulosic materials, especially 
It would have been obvious to one having ordinary skill in the art before the date of the claimed invention to use the recycled paperboard of Nguyen as the substrate in the invention of Roding in view of Lee and further in view of Kolthoff.  One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve the superior physical characteristics of pulp as taught by Nguyen, leading to a brighter substrate made completely of waste material.  Nguyen teaches that his process would reduce manufacturing costs as less bleaching agent would be required for the paper (col. 6, lines 11-14), and more expensive virgin materials would not need to be employed in the manufacture of the coated paper (col. 5, lines 52-54). 
Regarding the brightness of the coated board of Roding in view of Lee and further in view of Kolthoff and further in view of Nguyen with respect to claim 46, the TAPPI brightness of the substrate once coated is considered to be an inherent characteristic of .

Claims 64 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roding et al. (US Patent Application 2006/0060317 A1, published 23 Mar. 2006, hereinafter Roding) in view of Lee (“Latex applications in paper coating,” in Asua (ed), Polymeric Dispersions: Principles and Applications, Springer Science+Business Media Dordrecht, pp. 497-513, published 1997, hereinafter Lee) and further in view of Kolthoff and Harris (“Mercaptans as promoters and modifiers in emulsion copolymerization of butadiene and styrene using potassium persulfate as catalyst.  I. Mercaptans as promoters,” J.Poly.Sci., Vol. 2, pp. 41-48, published 1947, hereinafter Kolthoff) and further in view of Guyot et al. (“High solid content latexes,” Prog.Polym.Sci., Vol. 27, pp. 1573-1615, published 2002, hereinafter Guyot) and evidence provided by Scientific Polymer Products. 
Regarding claims 64-65, Roding in view of Lee and further in view of Kolthoff teach the elements of claims 1 and 59.
Roding does not disclose the solids content of his copolymer latexes.
st paragraph).  Guyot teaches that to obtain solid latexes with higher solids content and maintain moderate or low viscosities, it is necessary to prepare latexes with multimodal or very broad particle size distributions (PSD) (page 1611, 6. Concluding remarks section, 2nd paragraph).
It would have been obvious to one having ordinary skill in the art before the date of the claimed invention to use a copolymer emulsion with the solids content taught by Guyot in the invention of Roding in view of Lee and further in view of Kolthoff.  Guyot teaches that the solids content is a compromise among the factors of space-time reactor yield, transportation costs, drying times, energy usage (page 1574, 1st paragraph), and a significant increase in emulsion viscosity for emulsions with solids content above 55 vol.% (page 1574, 2nd paragraph and Figure 1).
Scientific Polymer Products (“Density of Polymers (By Density),” accessed 8 Apr. 2021) discloses that the density of styrene-butadiene copolymers range from 0.91 to 0.965 g/cm3, depending on block structure and relative monomer content (Table).
Assuming the non-copolymer portion of a copolymer latex has a density of approximately 1 (density of water), the solids content by weight for the 40 to 55 vol.% copolymer latex are 37.8 wt.% (40 vol.%*0.91/(40 vol.%*0.91+60 vol.%*1) to 54.1 wt.% (55 vol.%*0.965/(55 vol.%*0.965+45 vol.%*1).

Response to Arguments
Applicant's arguments filed 05 Apr. 2021 have been fully considered, but they were not persuasive. 
Applicant amended claims 1, 19, 45, 49, 50, and 60-61 and added claims 59-61.
Applicant argues claim 1 does not include the thermoplastic particles taught by Roding.
However, nothing in the claims excludes this additional component.  
Roding teaches the thermoplastic particles are present in the amount of 1 to 15 wt.%, so the binder copolymer of Roding would be 85 to 99 wt.% of the total polymer content of the coating layer, which overlaps with the amount claimed. 
Applicant argues Roding fails to disclose a copolymer with the claimed Tg.
However, as presented above, Lee teaches that the properties of coated paper are a function of butadiene content, and Blackley discloses that the Tg of a styrene-butadiene copolymer is dependent on the butadiene content.  Therefore, one of ordinary skill in the art would select a copolymer composition to optimize the coating properties for a given application, and thereby arrive at the claimed Tg for the styrene-butadiene copolymer.
Further, given that Roding discloses inventive examples with binders with Tg values of 23 and 39⁰C, so it would have been obvious to one of ordinary skill in the art to select a styrene-butadiene with a corresponding Tg, and arrive at the claimed value.  
Applicant argues Roding teaches the thermoplastic particles as pigments, whereas the claims require specific pigments.
However, Roding teaches the inclusion of calcium carbonate in his basecoat (first layer) (paragraph 0020).
Applicant argues Kolthoff teaches the use of mercaptan as a polymerization promoter, and not as a regulator, as stated in the claims.
However, given that Kolthoff teaches the use of mercaptan identical to that used in the present invention, i.e. dodecyl mercaptan, regardless of what the mercaptan is called by Kolthoff (promoter as opposed to molecular weight regulator), it would necessarily have to function the same.
Further, Vaclavek (“Regulation of molecular weight of styrene-butadiene rubber.  III. Choice of regulator from the homologous series of aliphatic mercaptans,” J.Appl.Poly.Sci., Vol. 11, pp. 1903-1914, published 1967) discusses the regulation of this specific copolymer system, and he cites Kolthoff’s estimate for the chain-transfer constants for various mercaptans in this polymerization system (page 1904, 1st paragraph).  
It is the examiner’s position that chain transfer is involved in controlling the molecular weight of the copolymer; therefore, the teaching of Kolthoff, regarding the amount and types of mercaptans to use in the copolymerization of styrene and butadiene is relevant to the claimed use as a molecular weight regulator.
Nothing in the claims exclude the presence of the persulfate during the polymerization of the copolymer.  
Applicant argues that Figure 12 of Lee teaches away from the applicant’s claimed invention.
However, applicant does not explain in what way this figure teaches away from the claimed invention.
Applicant argues that Roding does not disclose or teach a styrene-butadiene-based copolymer.
However, as shown below, Roding lists styrene butadiene rubber latex as his first entry in his list of binders.

    PNG
    media_image3.png
    297
    600
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787